DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: on line 1 of page 5 (i.e., line 5 of paragraph [0014]), “VCM” should be changed to --VM-- (see the equations on lines 3 and 4 of paragraph [0014]).  
Appropriate correction is required.
Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1, line 3, “the input clock signal” should be changed to --an input clock signal-- to correct the antecedent basis.
Claims 2-10 are objected to because they depend on claim 1.
Claim 4, line 3, “the reset network” should be changed to --the resetting network-- so as the antecedent basis is consistent.
Claim 9, line 2, “the amplification factor” should be changed to --an amplification factor-- to correct the antecedent basis.
Also, in claim 9, line 2, “the time amplifier” should be changed to --the highly linear time amplifier-- so as the antecedent basis is consistent.
Also, in claim 9, line 6, “VCM” should be changed to --VM--.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-10 would be allowed upon amended to overcome the informalities set forth above.
Conclusion
This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842